                UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

IN RE
        Angela Amerson                            Case No. 19-40267
                                                  Chapter 13
                                                  HON. Shefferly
            Debtor(s).
                                             /

 DEBTOR’S CHAPTER 13 CONFIRMATION HEARING CERTIFICATE
                    [To be completed fully]

     At the next confirmation hearing in this case, the debtor intends to: [Check
ONE of the following]

      1.          Request confirmation of the debtor’s plan, because all timely
                  objections of creditors and the trustee have been resolved. I
                  have emailed to the trustee a proposed order confirming the
                  plan, as required in paragraph 2 of the Chapter 13 Case
                  Management Order.

      2.          Request confirmation of the debtor’s plan, even though all
                  timely objections have not been resolved. I have emailed to the
                  trustee a proposed order confirming the plan, as required in
                  paragraph 2 of the Chapter 13 Case Management Order. The
                  parties are at an impasse in attempting to resolve these
                  objections despite all reasonable efforts. The following are: (a)
                  the parties whose timely objections have not been resolved; (b)
                  their unresolved objections; and (c) the legal and factual issues
                  that must be resolved by the Court in connection with
                  confirmation:

      Trustee Objections:
      Objections/Issues:
            1.     Trustee objects stating plan filed on 1/14/2019 is not correctly
            identified as “first modified plan”. (will clarify)
            2.     Trustee objects to treatment of wells fargo claim (will amend)
            3.     Trustee objects stating mortgage creditor already foreclosed
            (debtor will amend )
            4.     Trustee objects requesting clarification as to tax refund
            remittance (will amend)
            5.     Trustee objects requesting clarification as to class 9 creditors
            (will amend)
  19-40267-pjs Doc 46 Filed 03/20/19 Entered 03/20/19 13:57:59 Page 1 of 3
            6.     Trustee objects stating plan is underfunded (will amend)
             7.     Trustee objects requesting amend Schedule AB to disclose
             electronics (will amend)
             8.     Trustee objects requesting 100% profit sharing/bonuses (will
             provide in the order confirming plan )
             9.     Trustee objects stating income I understated (will provide
             updated stubs and amend accordingly)
             10.    Trustee objects stating mandatory retirement contribution is
             overstated (will amend)
             11. Trustee objects requesting step payment increase upon
             termination of obligation of debtor’s retirement loan (will include in
             order confirming plan)
             12. Trustee objects stating if debtor intends to retain counsel in
             prosecuting social security issue for her son that she first secure court
             permission (debtor will secure court permission prior to hiring counsel
             to handle issue)


       Creditor # 1:       Wells Fargo
       Objections/Issues:
             1.      Creditor objects to its treatment in the plan (amend plan will be
filed as property already foreclosed. Debtor surrendering home)

       Creditor # 2:       Real Time Resolutions
       Objections/Issues:
             1.      Creditor objects to its treatment in the plan (amend plan will be
filed as property already foreclosed by first mortgage. Debtor surrendering home)




      3.     X     Request an adjournment of the confirmation hearing to
                   6/4/2019 at 10 a.m. due to the following good cause: Debtor is
                   gathering items and documentation to resolve objections.
                   Amendments will be filed which will have a notice period that
                   will need to expire prior to confirmation.
      4.           Dismiss the case. [The Court will construe this as a motion by
                   the debtor to dismiss the case under Fed.R.Bankr.P. 1017(f)(2),
                   and the Court will enter an order of dismissal and the case will
                   be removed from the docket, unless the case was previously
                   converted from Chapter 7, 11, or 12 to Chapter 13. In that
                   event, a separate motion to dismiss must be filed within 10
                   days.]

      5.           Convert the case to Chapter 7. [The debtor must promptly file a
  19-40267-pjs   Doc 46   Filed 03/20/19 Entered 03/20/19 13:57:59 Page 2 of 3
                   separate notice of conversion under Fed.R.Bankr.P. 1017(f)(3),
                  and pay the filing fee for such notice. Such notice of
                  conversion will cause the case to be converted without the entry
                  of an order of conversion.].
                                             /s/ Erin Bartos Kramer
                                            JESSE R. SWEENEY (P60941)
                                            ERIN BARTOS KRAMER (P75942)
                                            SWEENEY LAW OFFICES, PLLC
                                            25140 Lahser Road, Suite 252-B
                                            Southfield, MI 48033
                                            (586) 909-8017
                                            sweeneylaw2005@gmail.com
Dated: March 20, 2019




  19-40267-pjs   Doc 46   Filed 03/20/19   Entered 03/20/19 13:57:59   Page 3 of 3
